DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 4/8/2021.
Response to Arguments
	All of Applicant’s remarks filed 4/8/2021 have been fully considered.
In view of the filed amendments, the objection and 112(b) rejection is withdrawn.
In summary, Applicant argues that WO’457 does not cure the deficiencies of Brito.  As seen in Fig. 6 and paragraphs [0066-0067], WO'457 draws the conclusion that EPA monotherapy is advantageous in treating NASH and that use of "EPA + DHA" administration is disadvantageous since, inter alia, DHA decreases the efficacy of EPA. A person having ordinary skill in the art would not have been motivated to modified Brito to treat NASH (or indeed any other liver condition) using "EPA + DHA". Indeed in view of WO '457, a personal of ordinary skill in the art would have been motivated to use only EPA monotherapy.
Applicant arguments are not persuasive as the disadvantages of EPA+DHA taught by WO’457 appear to be limited to EPA+DHA as a fish oil administration.  WO’457 (see partial non-machine translation) specifically states “The non-alcoholic steatohepatitis treatment of the present invention uses unsaturated fatty acids consisting only of eicosapentaenoic acid and its derivatives as almost a single active ingredient, and contains docosahexaenoic acid (DHA) and its derivatives, and the like, in addition to eicosapentaenoic acid and its derivatives. It is judged to have the advantage of being more resistant to oxidative stress than refined fish oil and other oils, which have been explicitly shown to be able to increase reactive oxygen-forming enzymes]”  WO’457 specifically teaches that EPA optionally with DHA provides advantages over refined fish oils and the data presented in Fig 6 is directed to EPA + DHA mixed dosing (fish oil dosing), thus WO’457 is not seen as teaching away from non-fish oil EPA+DHA mixtures as taught by Brito (Pg. 5) 
Applicant remarks that Masterton fails to teach the claimed ratios of EPA/DHA.
This is not persuasive as the rejection is based on obviousness and not anticipation and the ratios of EPA/DHA are made obvious by Brito.
Applicant remarks that in view of the WO’457 reference, the Harada disclosure would not have lead a skilled artisan to using an emulsion comprising EPA/DHA to treating a liver disease.
This is not persuasive for the same reasons discussed above. Furthermore, Harada specifically teaches using EPA to treat liver disease and teaches that DHA can be added, thus clearly contemplating the use of EPA+DHA to treat NASH. 
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-18 and 22-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brito (WO 2015/113987), herein referred to as Brito, WO2009/028457 and Masterton (Aliment Pharmacol Ther 31, 679–692). Machine translation relied upon for WO’457.
Brito discloses a composition comprising EPA and DHA triglycerides for parenteral administration.  Brito discloses a composition for parenteral administration comprising an aqueous phase and 5 to 30 % by weight of an oil phase, based on the total weight of the composition, wherein the oil phase comprises omega-3 fatty acid triglyceride selected from the group consisting of eicosapentaenoic acid (EPA) triglyceride, docosahexaenoic acid (DHA) triglyceride and mixtures thereof, and wherein the composition further at least one amphoteric surfactant, at least one co-surfactant and at least one co-solvent, and wherein the composition comprises less than 0.03 % by weight of sodium oleate (Abs).
The composition is taught to be an oil-in-water emulsion comprising 5-30 wt% of an oil phase, and the aqueous phase comprises 95-70% water and the water has a purity suitable for intravenous administration (Pg. 5-6).
Brito teaches the weight ratio of the EPA ethyl ester to the DHA ethyl ester to be in the range of 1:9 to 9:1, a preferred ratio is 2:1, 3:1, 4:1, 5:1, 6:1, 7:1, 8:1 or 9:1 (pg. 7), overlapping with the ratio of instant claims 14-15 and 26.
Regarding claims 18, 27-28 and 31: The composition is taught to comprise an amphoteric surfactant, preferably egg lecithin (Pg. 9) and this can be used in amounts ranging from 0.5-5%.

Regarding claims 27-31: The composition further comprises a co-surfactant, preferably oleic acid, and this is used in amounts ranging from 0.01-1% (Pg. 12-13).
Regarding claim 27: Brito teaches that a tonicity agent, glycerol, can be added in amounts ranging from 1-5% (Pg. 15).
Brito discloses working examples in Table 2 emulsions containing 10% DHA/EPA, 1.2% egg lecithin, 2.25% glycerol, 0.15% oleic acid, 1% or 2% PEG400 and water for injections (adds up to 100).
Regarding the claimed TG1, while the art doesn’t specifically teach 0.63 g/g EPA to 0.14 g/g DHA, the prior art teaches that preferred ratios of EPA/DHA include 1:9 to 9:1, preferred ratios are 2:1, 3:1, 4:1, 5:1, 6:1, 7:1, 8:1 or 9:1 (pg. 7), thus the art clearly overlaps with the claimed ratios and when using these ratio and 10% (equivalent to 10g of triglycerides), one of skill in the art would obtain amounts of EPA and DHA which overlap with TG1 as claimed.
However, Brito does not teach the composition to be used to treat a liver disease in a subject, specifically NASH.
Regarding claim 22: Brito teaches the composition to be used to treat various diseases by administering the composition parenterally (Abs).
WO’457 discloses treating NASH and its symptoms using an unsaturated fatty acid selected from high purity EPA  and its derivatives (Abs and [0006]).  It can also comprise DHA and its derivatives [0016]. The agent is taught to improve the function of the liver tissue (abs).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use to composition of Brito to treat NASH in a subject, by administering therapeutically effective amounts of said composition to a subject in need to treat said condition, one of skill in the art would have been motivated to do this with a reasonable expectation of success as WP’457 demonstrate that its known in the art to use EPA and DHA to treat NASH and a skilled artisan would have been motivated to use the composition of Brito as Brito teaches stable emulsions containing a high concentration of omega-3 fatty acids (EPA and DHA triglycerides) and optimum ‐3s protected the murine liver against hepatic steatosis and human trials confirmed the potential of omega-3 fatty acids to treat reduction in hepatic steatosis (Conclusion and Pg. 683).

Claims 14-19, 21-26 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brito de la Fuente (WO 2015/113986), herein referred to as Brito’986, Harada (US 2016/0030378), WO2009/028457  and Masterton (Aliment Pharmacol Ther 31, 679–692).
Brito’986 discloses a composition comprising EPA and DHA ethylester for parenteral administration.  Brito’986 discloses a composition for parenteral administration comprising an aqueous phase and 5 to 30 % by weight of an oil phase, based on the total weight of the composition, wherein the oil phase comprises omega-3 fatty acid triglyceride selected from the group consisting of eicosapentaenoic acid (EPA) triglyceride, docosahexaenoic acid (DHA) triglyceride and mixtures thereof, and wherein the composition further at least one amphoteric surfactant, at least one co-surfactant and at least one co-solvent, and wherein the composition comprises less than 0.05 % by weight of oleic acid, which overlaps with the claimed range of 0.01-1% as recited by claim 31 (Abs).
The composition is taught to be an oil-in-water emulsion comprising 5-30 wt% of an oil phase, and the aqueous phase comprises 95-70% water and the water has a purity suitable for intravenous administration (Pg. 5).
Brito’986 teaches the weight ratio of the EPA ethyl ester to the DHA ethyl ester to be in the range of 1:9 to 9:1, a preferred ratio is 2:1, 3:1, 4:1, 5:1, 6:1, 7:1, 8:1 or 9:1 (pg. 7), overlapping with the ratio of instant claims 14-15 and 26.
Regarding claims 18, 28 and 31: The composition is taught to comprise an amphoteric surfactant, preferably egg lecithin (Pg. 9) and this can be used in amounts ranging from 0.5-5% (Pg. 10).

Regarding claims 28-31: The composition further comprises a co-surfactant, preferably oleic acid, and this is used in amounts ranging from 0.01-1% (Pg. 12-13).
However, Brito’986 does not teach the composition to be used to treat a liver disease in a subject, specifically NASH.
Regarding claim 22: Brito’986 teaches the composition to be used to treat various diseases by administering the composition parenterally (Abs).
Harada teaches methods of treating a fatty liver disease comprising administering a therapeutically effective amount of a composition comprising ethyl EPA, EPA or salts and esters thereof (Brito’986 – claim 108).  Harada teaches the fatty liver disease to be NASH (Brito’986 – claim 112).
Harada teaches that the composition can further contain, DHAs, wherein the ratio of EPA to DHA is preferably 1.2 or more and is highly purified. The daily amount in terms of EPAs+DHAs is typically 0.3-10 g/day, more specifically 1800-2700 mg per day [0270].  Harada further teaches that dose and dosage period can be adjusted depending on the frequency of administration per day, body weight, age and other factors [0265].
Regarding claim 21: Harada teaches that the composition can be administered every alternate day or 2 or 3 days in a week [0272].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use to formulate the composition of Brito’986 to comprise 1800-2700mg of EPA and DHA and use it to treat NASH in a subject, by administering therapeutically effective amounts of said composition to a subject in need, one of skill in the art would have been motivated to do this with a reasonable expectation of success as Harada teaches that combinations of ethyl EPA (and its esters) and DHA can be used to treat NASH and a skilled artisan would have been motivated to use the composition of Brito’986 as Brito’986 teaches stable emulsions containing a high concentration of omega-3 fatty acids (EPA and DHA ethyl esters) and optimum bioavailability. Furthermore, Masterton teaches ‐3s protected the murine liver against hepatic steatosis and human trials confirmed the potential of omega-3 fatty acids to treat reduction in hepatic steatosis (Conclusion and Pg. 683).
Regarding claim 19: Harada teaches daily doses of 1800-2700 mg per day and teaches administering the composition to subject greater than 18 years of age [0325].  WO’457 disclose treating NASH and its symptoms using an unsaturated fatty acid selected from high purity EPA  and its derivatives (Abs and [0006]).  It can also comprise DHA and its derivatives [0016]. The agent is taught to improve the function of the liver tissue (abs).  WO’457 teaches the composition to be administer to subjects greater than 18years of age having an average weight between 73.8 +/- 11.5kg (62.3kg -85.3kg). While Brito’986 doesn’t teach the weight of the subject to which the composition is to be administered, it would have been obvious to administer it to adult subjects having average weight of 73.8 +/- 11.3kg, which results in a daily dosage of approximately 21.10-43.34mg.  Furthermore, Harada teaches that the dosage can be adjusted based on the body weight of the subject, thus a skilled artisan would have been motivated to optimize the daily dosage form to obtain a desired therapeutic effect.

Claims 14-19, 20, 21-26 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brito de la Fuente (WO 2015/113986), herein referred to as Brito’986, Harada (US 2016/0030378), WO2009/028457  and Masterton (Aliment Pharmacol Ther 31, 679–692), as applied to claims 14-19, 21-26 and 28-32 above, and further in view of Smith (US 2007/0292507).
As discussed above, the prior art makes obvious the limitations of claims 14-19, 21-26 and 28-32 above, but does not teach the composition to be administered within four weeks after onset or diagnosis of said liver disease.
Smith teaches compositions and methods of treating liver disease (Abs).  Smith teaches that certain liver diseases require immediate treatment to correct the underlying causes of the condition.
While Smith and the prior art reference above fail to teach the treatment of NASH to occur immedietly after diagnosis, a person of skill in the art given the teachings of Smith would recognize that .

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613